Citation Nr: 0833277	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability prior to February 27, 2006.

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1959 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
left knee disability (rated 10 percent disabling) and for 
bilateral hearing loss (rated noncompensable).  A subsequent 
November 2006 rating decision assigned a temporary total 
rating for convalescence from left knee replacement surgery 
effective from February 27, 2006 to April 1, 2006 and then a 
total rating effective from April 1, 2006 to April 1, 2007 
for status post knee replacement.  From April, 1, 2007 a 30 
percent rating was assigned for status post knee replacement.     

On his January 2007 Form 9, the veteran limited his appeal 
pertaining to the knee disability to the portion of the 
appeal period prior to the February 27, 2006 knee 
replacement.  Accordingly, this decision will not consider 
the rating assigned from February 27, 2006 forward.   The 
veteran also noted that he was married with a dependent from 
the time he filed his claims for service connection in 
October 2004 until the present.   He had filed a Form 21-686c 
with requisite proofs on January 30, 2006 but was still being 
compensated as an individual.  As this matter is not 
currently before the Board it is referred to the RO for 
appropriate action.  

The issue of entitlement to a compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any action is required on his part.






FINDINGS OF FACT

1.  From October 6, 2004 to February 27, 2006 the veteran's 
left knee disability was characterized by slight instability 
or subluxation; moderate instability or subluxation was not 
shown.

2.  Prior to June 1, 2005, the veteran's left knee disability 
was manifested by traumatic arthritis with painful motion; 
compensable limitation of flexion or extension was not shown.

3.  From June 1, 2005 to February 27, 2006, the veteran's 
left knee disability was manifested by extension limited to 
15 degrees; compensable limitation of flexion was not shown.   


CONCLUSIONS OF LAW

1.  From October 6, 2004 to February 27, 2006, the criteria 
for a 10 percent (but no higher) rating for instability or 
subluxation of the left knee are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 
4.71a, Diagnostic Code (Code) 5257 (2007).

2.  From June 2005 to February 27, 2006 the criteria for a 20 
percent (but no higher) rating for limitation of left knee 
extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Code (Code) 5261 
(2007).

3.  From October 6, 2004 to February 27, 2006 the criteria 
for a compensable rating for limitation of left knee flexion 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Code 5260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the underlying claim for service connection 
for knee disability.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  

The Board notes that the veteran's current claim is 
challenging the rating assigned following the grant of 
service connection for left knee disability.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice 
that was provided before service connection was granted for 
left knee disability was legally sufficient, further notice 
pertaining to the instant claim for increased rating for left 
knee disability is not necessary.

Regarding VA's duty to assist, the RO has obtained all 
pertinent evidence including   pertinent available VA and 
private medical evidence.  The veteran was also provided with 
a VA examination in October 2005.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

A May 2004 private progress note shows that the veteran 
presented secondary to progressive posterior medial left knee 
pain of approximately 1 year duration.  He had failed 
conservative management and arthroscopy was recommended.  
Physical examination showed trace effusion, range of motion 
from 0 to 125, pain on palpation at the medial joint line, a 
positive McMurray sign, and absence of instability.  The knee 
was noted to be distally intact and the diagnostic impression 
was left knee medial meniscal tear.  A separate May 2004 
physical examination showed active range of motion from 0 to 
130 with pain on hyperflexion.  The medial joint line was 
painful to direct palpation, nonpainful on the lateral joint 
line.  McMurray maneuver was positive medially and varus and 
valgus stress testing of the medial and lateral collateral 
ligaments was negative.  Lachman, anterior and posterior 
drawer tests were negative.  Distal neurovascular status was 
intact without evidence of gross sensory or motor deficit.  

A June 2004 private postoperative follow up progress note 
showed that the veteran was doing quite well and noted relief 
of his preoperative pain.  He denied significant swelling, 
calf pain, fevers or chills.  He was not using any pain 
medication.  Physical examination showed no effusion.  Motion 
was from 0 to 115 to 120 degrees.  The calf was soft and 
nontender and the wounds were well healed.  

A subsequent private May 2004 operative report shows that the 
veteran underwent left knee arthroscopy with partial medial 
meniscectomy with debridement.  Findings at surgery included 
grade III changes of the medial femoral condyle, trochlea and 
patella.  The lateral compartment and lateral meniscus 
appeared normal and the cruciate ligaments were intact.  The 
veteran was noted to have tolerated the procedure well.  

On October 2005 VA examination the pertinent diagnostic 
impression was left knee degenerative arthritis confirmed on 
X-rays status post partial medial meniscectomy with expected 
loss of between 15 to 20 degrees of range of motion strength 
and coordination due to repetitive movement flares.  It was 
noted that the veteran had a second arthroscopy in 2005 for a 
partial medial meniscectomy.  The veteran reported that he 
had not regained all of the range of motion in his left knee 
since the operation even after three months of recovery.  He 
was continuing with physical therapy exercises and indicated 
that he could get around functionally during the day without 
any problems.  He noticed that ever since he had had the left 
knee pain, he had had an altered gait.  He had been unable to 
hike walk or jog for the past three months due to the surgery 
and he had been given a medial unloader brace, which seemed 
to decrease the pain.  He had also been given some shoe 
orthotics years ago, which also seemed to help keep him more 
in alignment.  He described his left knee pain as a deep 
ache, which felt almost like a grinding bone on bone 
sensation without the mechanical aspect of it, just the pain.  
His left knee hurt all the time with the pain increasing when 
he increased his activity level.  

Physical examination of the left knee showed that it was 
slightly larger than the right with spurring event on the 
medial aspect of the knee.  There was tenderness to the 
medial joint line with the knees straight and with the knees 
bent.  He had a small intrarticular effusion as noted, but no 
other spine deformity or discoloration.  He had palpable pain 
on the medial joint line.  There were no instabilities of 
either knee for anterior drawer, Lachman's or varus valgus 
stress testing at 0 and 30 degrees.  McMurray's test was also 
negative.  Range of motion was from 5 to 130 degrees, 
actively and passively.  He had tightness trying to get to 
the last 5 degrees of extension or trying to get to flexion 
past 130 degrees.  Therefore, it was within reason to believe 
that the left knee would lose between 15 to 20 degrees of 
range of motion, muscle strength, coordination, and 
fatigability associated with repetitive movement flares.  

On February 2006 VA orthopedics consultation, the diagnostic 
assessment was degenerative joint disease of the left knee.  
The veteran reported that the 2004 arthroscopy helped him for 
about a year but that his surgery in September 2005 did not 
help his left knee but instead made it worse.  He was using 
an "unloader" brace that was somewhat helpful.  He noted 
continued swelling, mostly medial pain and limited range of 
motion.  He could walk about 1/4 mile and had resting and night 
pain.  He had been doing postoperative physical therapy and 
did his exercises faithfully.  He was taking ibuprofen and 
glucosamine.  He was considering a total knee replacement and 
had not had any injections into his knee.  Physical 
examination showed slight varus deformity.  Range of motion 
was from 15 degrees extension to 110 degrees flexion.  There 
was pain to palpation in the medial area and mild effusion.  
There was no redness, warmth or laxity to varus or valgus 
stress.  Anterior Drawer, Lachman's and McMurray's tests were 
all negative.  An X-ray showed moderate degenerative joint 
disease of the medial, lateral and patellafemoral joints. 

In an April 2006 statement the veteran indicated that after 
receiving arthroscopic surgery in 2004 his left knee seemed 
better and for a while he had even resumed playing golf in 
"an old-timer's league" and walking up to 1 mile a day.  By 
the fall of 2004 his knees and other physical conditions had 
deteriorated, however, and so he submitted his initial 
disability claim.  By late spring 2005 he had so much 
swelling, pain and loss of muscle mass in the left knee that 
he could not climb stairs or even walk normally.  This led to 
a second arthroscopic surgery in September 2005.  After this 
operation the surgeon told the veteran that the arthritis in 
the knee was substantially worse than he had noted during the 
prior surgery and that full functional restoration of the 
knee was uncertain.  Under the surgeon's guidance the veteran 
did everything to restore full function including physical 
therapy, use of ibuprofen and ice packs, use of an offload 
brace and staying off his leg as much as possible.  As a 
result he did restore strength and muscle to the left leg but 
his knee did not respond or improve.  His pain and swelling 
were unimproved.  Accordingly, in February 2006 he underwent 
total knee replacement of the left knee.  He was back in 
rehab and was progressing but noted that he would never run 
again, now walked with a cane, had great difficulty sleeping 
and found stair climbing difficult and painful.  He could 
walk up to 1/4 mile per day but then had to ice down his knee 
and he had not walked for exercise, hiked or played golf for 
over a year and he wondered when, if ever, he would again.  
When he discussed the failure of his September 2005 surgery 
with a VA orthopedist (in February 2006 prior to knee 
replacement), the orthopedist noted that she was not 
surprised as the veteran's meniscus had become brittle and 
was deteriorating so trimming was of no value.  The 
orthopedist had advised the veteran that she would lean 
toward trying cortisone injections and continued physical 
therapy to treat the veteran's left knee but noted that 
getting replacement surgery was not at all be an unreasonable 
choice.  The veteran subsequently decided to opt to receive 
the February 27, 2006 private knee replacement surgery as the 
waiting period for VA knee replacement surgery was 6 months. 

On his January 2007 Form 9 the veteran indicated that his 
left knee was badly impaired from at least June 2005, which 
was why he had arthroscopic surgery in September 2005, did 
months of physical therapy and finally had a knee replacement 
in February 2006.  Consequently, he requested a 30 percent 
rating be assigned from June 2005 to February 2006 in 
recognition of the deterioration that defied arthroscopic 
surgery and rehabilitation and required surgical replacement.  

III.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved.  When, however, the limitation of motion 
of the specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5003 or 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Codes 5003, 5010 (for 
traumatic arthritis).

Other impairment of the knee to include subluxation and 
instability is evaluated pursuant to 38 C.F.R. § 4.71a, Code 
5257.  Under that Code, a 10 percent evaluation is warranted 
where impairment of the knee involves slight subluxation or 
lateral instability.  A 20 percent evaluation is warranted 
where the impairment is moderate, and a 30 percent evaluation 
will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where knee flexion 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees. Where flexion is limited to 15 degrees, a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a, Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.  The VA 
General Counsel has also held that separate ratings could be 
provided for limitation of knee extension and flexion under 
Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Rating in excess of 10 percent for left knee disability prior 
to February 27, 2006

The Board notes that in the July 2005 decision the veteran 
was initially assigned a 10 percent rating for left knee 
disability effective October 6, 2004 based on slight other 
impairment of the knee under Code 5257.  Then, in a 
subsequent December 2005 rating decision it was noted that 
the veteran had arthritis with painful motion in one joint, 
the knee joint, so as to warrant a 10 percent rating under 
Code 5010 (effective October 6, 2004), along with the slight 
other impairment under Code 5257.  In the December 2005 
decision, the RO did not assign separate 10 percent ratings 
under each of these codes, however.  It simply continued a 
single 10 percent rating and attributed it to Code 5010 for 
traumatic arthritis with painful motion rather than to Code 
5257.  Thus, as separate ratings can be awarded under Codes 
5010 and 5257 (See VAOPGCPREC 23-97 (July 1, 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998)), and the RO explicitly noted 
that the veteran was entitled to a 10 percent rating under 
both Codes in the body of the December 2005 decision, the 
Board finds that from October 6, 2004 to February 27, 2006, a 
rating of 10 percent under both Code 5010 and 5257 must be 
assigned.  Consequently, the remaining question is whether 
the veteran is entitled to any higher rating during this time 
frame.  

Considering Code 5257, the evidence of record generally does 
not show evidence of instability or subluxation.  
Consequently, there is no basis for assigning a higher (20 
percent rating) on the basis of moderate instability or 
subluxation for any time period between October 2004 and 
February 27, 2006.  Similarly, considering Code 5010 for 
traumatic arthritis, the left knee joint is the single joint 
affected so there is no basis for assigning a higher (20 
percent) rating on the basis of the involvement of more than 
one joint.  Turning to Codes 5260 and 5261, the Board notes 
that prior to the October 2005 examination, the record does 
not contain objective findings warranting a higher than 10 
percent rating under these Codes.  Notably, range of motion 
findings from May 2004 and June 2004 show active range of 
motion never less than 0 degrees extension to 115 degrees 
flexion.  Such findings are not indicative of a rating in 
excess of 10 percent for limitation of flexion (Code 5260) 
and limitation of extension (Code 5261).  The basic range of 
motion found at the October 2005 examination was also not 
sufficiently limiting to warrant a rating in excess of 10 
percent under Code 5260 or Code 5261 as it was measured as 5 
degrees extension to 130 degrees flexion.  The examiner 
found, however, that the veteran would lose between 15 to 20 
degrees of motion, muscle strength, coordination and 
fatigability associated with repetitive movement flares.  
Giving the veteran the benefit of the doubt (see 38 C.F.R. 
§ 3.102), this finding can be seen as an additional loss of 
10 degrees of flexion and extension as a result of repetitive 
movement flares.    Consequently, as additional loss of 
motion, strength, coordination and fatigability must be 
considered in assigning the appropriate rating (See 38 C.F.R. 
§ 4.40, 4.45, , Deluca v. Brown 8 Vet. App. 202 (1995), the 
Board finds that a higher 20 percent rating is warranted 
based on limitation of extension to 15 degrees associated 
with the repetitive movement flares.  A higher than 20 
percent rating is not warranted for limitation of motion as 
even after repetitive movement, extension was not shown to be 
less than 15 degrees and flexion was not shown to be worse 
than 120 degrees (which is noncompensable under Code 5260).  

The Board also notes that the subsequent February 2006 
orthopedic consultation actually found the veteran's 
extension limited to 15 degrees, which is further indication 
that a 20 percent rating for limitation of extension is 
warranted.  The consultation provided no basis for a higher 
(30 percent) rating, however, as the February 2006 examiner 
did not note any significantly greater impairment on flare-
up.  Additionally, flexion was found to be 110 degrees, 
precluding a compensable rating under Code 5260.

There are no objective medical findings of record pertaining 
to whether a 20 percent rating based on limitation of 
extension is warranted back to June 2005 as argued by the 
veteran.  The Board finds credible, however, the veteran's 
general account of undergoing the unsuccessful September 2005 
surgery (because of his significant level of disability since 
June 2005 and the failure of his rehabilitation).    
Accordingly, the Board finds that assignment of the 20 
percent rating for limitation of extension under Code 5261 is 
warranted effective June 1, 2005 (but no earlier).  

In summary, given that the RO explicitly indicated that the 
veteran was entitled to 10 percent ratings for his service 
connected left knee disability effective October 2004 under 
both Code 5010 for limitation of motion and Code 5257 for 
other impairment to include instability and subluxation, and 
separate ratings are permissible under these two Codes, such 
separate ratings must be assigned effective October 2004.  
Also, given that a higher 20 percent rating was warranted for 
limitation of motion based on limitation of extension as of 
June 2005 (but no earlier), such rating must be assigned 
effective June 2005.  This latter rating replaces the rating 
under Code 5010 as of June 1, 2005 as assignment of both 
ratings would constitute impermissible pyramiding.  See 
38 C.F.R. § 4.14.

The Board has also considered whether any other Codes for 
rating the knee might be applied to allow for a ratings 
increase.  As ankylosis and impairment of the tibia and 
fibula specifically attributable to the left knee disability 
are not shown, however, such Codes are not applicable.  See 
38 C.F.R. § 4.71a, Codes 5256, 5262.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left knee disability.  38 C.F.R.  § 3.321. Consequently, 
referral for extraschedular consideration is not suggested by 
the record.

 


ORDER

From June 1, 2005 to February 27, 2006 a 20 percent rating 
for limitation of extension of the left knee is granted.  

From October 6, 2004 to February 27, 2006 a separate 10 
percent rating for left knee disability based on slight 
instability or subluxation under Code 5257 is granted.   


REMAND

In June 2007, after the veteran's appeal was certified to the 
Board, he submitted additional evidence in the form of 
testing results from December 2006 audiology research 
conducted by the National Center for Rehabilitative Auditory 
Research (NCRAR).  The RO has not reviewed this evidence (as 
it was submitted directly to the Board) and the veteran did 
not indicate that he wished to waive RO consideration.  Given 
that the additional evidence appears pertinent to the 
veteran's claim for increased rating for hearing loss and he 
has not waived RO review, a remand is necessary to allow for 
such review.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).

The Board also notes that even if the veteran had submitted a 
waiver, the evidence he submitted constitutes audiology 
testing results in chart and graph form.  Under pertinent 
case law, the Board is not able to interpret the results as 
they are in graphical rather than numerical form.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995).   Accordingly, on 
remand the RO should have these results interpreted into 
numerical form by a qualified audiologist if possible.  
Further, as the veteran's last VA audiological evaluation was 
some three years ago in October 2005, the audiologist should 
provide him with an updated VA evaluation. 

The veteran has also contended that schedular evaluation of 
the level of disability resulting from his hearing loss is 
inadequate because it does not adequately assess his 
difficulty hearing in background noise and his difficulty 
hearing voices in the higher registers, such as the voice of 
his wife.  This is essentially an argument for extraschedular 
consideration of his bilateral hearing loss.  See 38 C.F.R. 
§ 3.321(b).  The RO did nominally address the possibility of 
referral for extraschedular consideration in the November 
2006 statement of the case.  Given the veteran's submission 
of the additional evidence, however, and given that this 
evidence appears to address the veteran's level of hearing in 
background noise, on remand the RO should reconsider possible 
referral for extraschedular consideration as part of the 
readjudication of the veteran's claim.   

Given that this case is being remanded anyway, the veteran 
should also be provided with VCAA notice, which conforms to 
the recent ruling in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided VCAA 
notice in compliance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Such 
notice should include informing the 
veteran that he should submit or identify 
any pertinent evidence pertaining to the 
effect that his bilateral hearing loss 
has on his employment and daily life and 
general notice of the rating criteria 
pertaining to this disability.  Vazquez, 
22 Vet. App. 37 (2008).

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for bilateral 
hearing loss since February 2006 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

3.  The RO should arrange for a VA 
evaluation by an audiologist to determine 
the current severity of the veteran's 
bilateral hearing loss disability.  The 
veteran's claims folder must be reviewed 
by the examiner (who should have 
available the criteria for rating hearing 
loss disability) in conjunction with the 
examination.  All indicated testing 
should be performed.  The audiologist 
should specifically review the NCRAR 
testing results submitted by the veteran 
in June 2007 and should determine whether 
the graphical information assessing 
puretone thresholds can be converted into 
numerical form for VA rating purposes.  
If so, such conversion should be made.  
If possible, the audiologist should also 
comment on the meaning of the additional 
test results (i.e. the results pertaining 
to repeating sentences in noise and 
repeating sentences in quiet).  The 
audiologist should also provide an 
opinion, based on the veteran's education 
level and employment history, as to what 
extent the veteran's hearing loss 
disability (including the impairment 
demonstrated by the NCRAR test results) 
would interfere with the veteran's 
employment. 

4.  The RO should then readjudicate the 
claim.  Such readjudication should 
include a reexamination of whether 
referral for extraschedular consideration 
is warranted.  If the claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


